DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
Claims 1, 7, and 12 were amended. Claims 1-20 are pending.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(a). However, Applicant’s amendment necessitated the new grounds of rejected presented herein.
Claims 1-20 are rejected under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103. However, Applicant’s amendment necessitated the new grounds of rejection under 35 USC 103 presented herein.

Response to Arguments
	Applicant’s arguments filed 10/23/2020 have been fully considered, but are not persuasive. 

	Applicant argues that the previously cited references fail to teach certain limitations. Examiner agrees that the previously cited references fail to teach each noted limitation. In particular, Chan, not previously cited, is now relied upon to teach a comparison step. However, the recitation of “common” in the noted limitations raises indeterminacy issues under 35 USC 112(b). In view of the issue raised under 35 USC 112(b), these limitations are taught by the previously cited references as described in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 7 and 12 substantially recite “providing one or more indications that include the conflict between the existing rule and the new rule, the recommendation, and the higher priority of the first user on the first access device or on the second access device”. Examiner is unable to locate support in the specification for providing an indication of a higher priority of a user on an access device. Applicant indicates that support for the amendments may be found at [0291] and [0304] of the published specification; however, this portion of the specification does not appear to provide support for this limitation. The user priority is discussed at [0289] and [0329]. Neither portions of the specification appear to disclose providing an indication of the priority on an access device. Applicant is respectfully requested to indicate how the specification provides support for this limitation.
Dependent claims 2-6, 8-11, and 13-20 are rejected with the same rationale.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "common" (e.g., “common existing rules”) in claims 1, 7, and 12 is a relative term which renders the claim indefinite.  The term "common" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, this limitation is being interpreted as  “common existing rules” is being interpreted as “
Dependent claims 2-6, 8-11, and 13-20 are rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Challapali” (US 2013/0285556 A1), in view of  “Shaashua” (US 2015/0019553 A1), further in view of “Chan” (US 2007/0282778 A1), further in view of “Wong” (US 2015/0227118 A1) and further in view of “Ehsani” (US 2014/0108019 A1).

	Regarding claim 1 Challapali teaches
	A system, comprising: (Figure 1 shows the system of Challapali. This is further described at [0027-0028].)
	one or more data processors; and ([0065] indicates that the user control apparatus includes a processor)
	a non-transitory computer-readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including: ([0069] indicates that the memory of the system includes a memory storing instructions)
	receiving, by a computing device, an existing rule corresponding to operation of a network device on a local network and, (Figure 1 gives an overview of the network which implements the system/method of Challapali. A brief overview of this system is given at [0027-0028] and it will be discussed in more detail below. In particular, element 40 (the central control apparatus) is understood to be the computing device. [0034] describes comparing a new proposed policy (for controlling lights) against the existing OLN (outdoor lighting network) policy. The existing OLN policy is retrieved from the repository as described in [0054]. The set of lights (82) controlled by a single lighting unit control apparatus (50) is understood to be a local network.)
	connected to an internet of things (IoT) network (An explicit definition of an IoT device is given in the instant specification at [0113]. In particular, an IoT device appears to include any device that includes sensing or control functionality as well as any wireless network transceiver radio or interface that allows the device to communicate with a wide area network and with at least one other device. An IoT network will be interpreted as a network including at least one IoT device. [0052] indicates that the lighting units (which are the units being controlled) may include a lighting unit control apparatus. Figure 6 shows a lighting unit control apparatus. In particular it includes sensors (640) as described at [0080] and a communication module (630) as described at [0082]. That means that the network of figure 1 (including 
	wherein the existing rule was generated by a first user with access to the local network, and wherein the existing rule was generated at a first access device; (Figure 1, element 72 is a network operator (understood to be the first user). The operator interacts with the network through the telemanagement station (72) of Figure 1. The telemanagement station is further described at [0049]. [0035] describes the operator setting a policy.)
	 detecting an input corresponding to including a new rule corresponding to operation of the network device,  ([0034], describes checking a new proposed policy for the operation of the outdoor lights against existing policy. [0035] indicates that a proposed policy may be provided by the operator.)
	wherein the new rule was generated by a second user with access to the local network, and wherein the new rule was generated at a second access device; (Figure 1, the elements labeled 20 correspond to users as described at [0047]. The elements labeled 30 correspond to a user control apparatus (i.e. an access device) as described at [0047]. As described at [0046], the user control apparatus allows a user to make a request from the OLN (in particular it has access to the network). [0042] provides a specific scenario: “If another lighting manager were to suggest dimming lights by 25% on a remote road, dynamically based on traffic, the central control apparatus 40 can advise the lighting manager that the dimming will only be effective between the time the light is turned off and midnight, because the lights are dimmed by 40% after midnight.” That is a second lighting manager proposed a new policy.)
	analyzing the existing rule and the new rule, wherein analyzing the existing rule and the new rule includes determining that a conflict exists between the existing rule and the new rule;  ([0040] describes checking the new and existing policies for consistency (i.e. for a conflict.))
	providing an indication of the conflict between the existing rule and the new rule on the first access device and  ([0042] describes providing a notification to the operator that the policy was not changed when an inconsistency is detected. The operator interacts with the network through the telemanagement station (72) of Figure 1. The telemanagement station is further described at [0049].)
	 on the second access device; (In the example of [0 042] described above with respect to the second lighting manager, this manager is notified that the policy conflicts with the existing policy after midnight.)
	determining, …, a recommendation for resolving the conflict, wherein the recommendation includes a recommendation to use the existing rule or the new rule; ([0072] describes providing a notification to the operator including suggested modifications to resolve the conflict. [0036] indicates that the suggested modification may be deletion of particular policies to accommodate the new policy (i.e., a recommendation that the new policy be used).)
	…providing one or more indications that include the conflict between the existing rule and the new rule, the recommendation, and the higher priority of the first user on the first access device or on the second access device; and receiving an input on the first access device or on the second access device to resolve the conflict. ([0072] describes providing a notification to the operator including suggested modifications to resolve the conflict. [0036] indicates that the suggested modification may be deletion of particular policies to accommodate the new policy (i.e., a recommendation that the new policy be used). [0007] indicates that the system may consider prioritization among users and applications. [0034] indicates that two policies may conflict when one is inconsistent with a higher priority policy. [0034-0035] describes an operator providing a policy. Since Challapali teaches both providing a suggested modification to an operator and an operator being able to change a policy, a person of ordinary skill in the art would recognize that the system of Challapali may receive an input implementing the suggested modification because this would allow the system to implement the suggested modification.)
	Challapali does not appear to explicitly teach, but Shaashua teaches
	identifying additional network devices…, wherein the additional network devices are associated with different users on different local networks and are connected to the network device via the IoT network; ([0081, 0132] describe using rules implemented by other devices used by other users. [0085] indicates that the implementation may be based on a distributed mesh model in communication with a central cloud service system. The mesh model along with the central cloud service system is understood to be the IoT network. The different users are understood to be on different local networks. [0099] also describes the system including more than one network.)
 determining and analyzing additional rules associated with the additional network devices, wherein an additional rule indicates how an attribute or setting of an additional network device is adjusted if a condition is met, and wherein the additional rules were established by use the of the additional network devices by the different users; ([0081, 0132] describe using rules set by other users to determine a rule to recommend to the user. [0132] makes it clear that the rules were set by the other users. [0081] indicates that the rules may be set by a user using a network device (e.g. a smartphone). [0132] indicates that the interoperable rules may include a contextual condition trigger and an action policy to be executed when the contextual condition trigger is detected. Exemplary rules may be found at, e.g., [0077-0079]. For example, if i leave home (condition) turn off my lights (change setting of the lights).)
	determining, using the analyzing of the additional rules associated with the additional network devices, a set of common existing rules in the geographic area; ([0132] describes identifying rules by other users of a similar demographic profile. The rules of users of a similar profile are a set of rules. These rules are for the particular geographic area in the combination with Wong described below.)
	Challapali and Shaashua are analogous art because both are directed to operating network devices using rules or policies.
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Challapali to consider additional rules from additional network devices and to use these rules when determining how to set rules as taught by Shaashua because this allows for additional data (the data associated with the identified similar users) to be used when determining which rules would be optimal for a particular user to implement. The additional data would be expected to result in better predictions.
	The combination of Challapali and Shaashua does not appear to explicitly teach, but Chan teaches
	comparing the new rule and the existing rule with the set of common existing rules in the geographic area; ([0058] describes determining a similarity between a policy and an existing policy set. Determining a similarity is performing a comparison. [0055] indicates that the existing policies may include 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Challapali and Shaashua to perform rule comparisons as taught by Chan because this allows the system to provide policy recommendations even when an exact match is not possible as described by Chan at [0006].
	The combination of Challapali and Shaashua does not appear to explicitly teach, but
Wong teaches
	identifying additional network devices located in a certain geographic area around a location of the network device, wherein the additional network devices are associated with different users on different local networks and are connected to the network device via the IoT network; ([0033] describes using data corresponding to the smart home systems of users within the same geographical region. The devices of these systems are understood to be a same type of device since they correspond to smart home system devices. These users within the “similar neighborhoods” are different from a given user and their smart home systems (understood to be local networks) are connected via a cloud data center or some other analysis system. The cloud data center or analysis system of Wong would correspond to the central control apparatus of Challapali. Since the network includes IoT devices, it is an IoT network as described above. )
	determining, using the comparison with the additional rules associated with the additional network devices, a likelihood that either the new rule or the existing rule should be used to affect the operation of the network device; ([0036] describes using artificial intelligence or pattern matching software applied to stored data to determine a likelihood or probability that a user will wish for a network device to behave a certain way. The stored data includes the data from additional network devices described above and at [0033]. The comparison is described above regarding Chan.)
determining, using the likelihood and historical interaction of the first user and the second user with the network device, a recommendation for resolving the conflict, wherein the recommendation includes a recommendation to use the existing rule or the new rule; ([0034] describes generating control signals (e.g. implementing rules) based on a probability threshold. [0012] indicates that the data may include historical user behavior. Challapali teaches multiple users interacting with the network as described above.)
	The combination of Challapali and Shaashua and Wong are analogous art because all are directed to setting or establishing rules for network devices.
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Challapali to use additional data from other users as taught by Wong because the use of “big data” augments pattern recognition and device usage prediction as described at [0010]. It would have been obvious to use probabilistic analysis as taught by Wong because the use of probabilistic analysis allows the system to take into account uncertainty and error in a systematic and consistent way. 
	The combination of Challapali, Shaashua and Wong does not appear to explicitly teach, but Ehsani teaches
	determining a first priority associated with the first user and a second priority associated with the second user; determining, based on the first priority and the second priority, that the first user has a higher priority than the second user; ([0064-0065] describe using user related priorities to determine which rule should be implemented. [0065] describes a particular example in which a parent user and a child user both tell a smart home system to adjust the AC to different values and the system deciding to use the parent’s value because the parent has higher priority.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Challapali, Shaashua, and Wong to use the priority system taught by Ehsani because this allows the system to resolve conflicts between users as taught by Ehsani at [0064-0065].
		


	Regarding claim 12, the method of claim 12 is very similar to the method performed by the system of claim 1 and is rejected with the same rationale.

	Regarding claims 3 and 14, the rejection of claim  1 and 12 is incorporated herein. Furthermore, Challapali teaches
	 wherein providing the indication of the conflict includes displaying the indication of the conflict. ([0036] describes notifying the operator when a policy is not implemented because of a conflict and also suggesting modifications to the conflicting policies when a conflict is detected. [0062] tells us that the user control apparatus can include a mobile phone, pda, or computer.)

	Regarding claims 5, 8, and 16, the rejection of claims 1, 7 and 12 is incorporated herein. Furthermore, Challapali teaches
	transmitting the existing rule and the new rule  ([0009] describes a central control apparatus examining a new rule and an old policy for consistency.)
	…wherein when the existing rule and the new rule are received ([0009] describes a central control apparatus examining a new rule and an old policy for consistency.)
	…performs the analysis of the existing rule and the new rule and determines that the conflict exists. ([0009] describes a central control apparatus examining a new rule and an old policy for consistency.)
	While Challapali does teach the use of a central control apparatus for receiving and analyzing rules, Challapali does not appear to explicitly teach the central control apparatus being a cloud based device:
	transmitting the existing rule and the new rule to a cloud-based device, wherein when the existing rule and the new rule are received by a cloud-based device,  
	 the cloud-based device performs the analysis of the existing rule and the new rule and determines that the conflict exists. 
	However, Shaashua teaches
	transmitting the existing rule and the new rule to a cloud-based device, wherein when the existing rule and the new rule are received by a cloud-based device,  ([0026] describes performing analysis on a cloud server system. In the combination with Challapali, Shaashua is understood to teach the central control apparatus of Challapali being a cloud based device. In this combination, the cloud based device would be capable of receiving the rules.)
	 the cloud-based device performs the analysis of the existing rule and the new rule and determines that the conflict exists. ([0026] describes performing analysis on a cloud server system. In the combination with Challapali, Shaashua is understood to teach the central control apparatus of Challapali being a cloud based device. In this combination, the cloud based device would be capable of receiving the rules.)
	Challapali and Shaashua are analogous art because of the reasons given above with respect to claim 1.It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Challapali to perform computation on the cloud as taught by Shaashua because this allows the provider of the service to avoid technical difficulties related to maintaining an onsite server and often results in less expensive services because cloud computing allows for greater economies of scale.
	Moreover, if it would be preferable for an explicit teaching of a cloud based device which also performs conflict checking, Wong teaches 
	transmitting the existing rule and the new rule to a cloud-based device, wherein when the existing rule and the new rule are received by a cloud-based device, ([0041] describes performing analysis (which includes conflict checking as described at [0068]) on a cloud server system. In the combination with Challapali, Wong is understood to teach the central control apparatus of Challapali being a cloud based device. In this combination, the cloud based device would be capable of receiving the rules.)
	the cloud-based device performs the analysis of the existing rule and the new rule and determines that the conflict exists. ([0041] describes performing analysis (which includes conflict checking as described at [0068]) on a cloud server system. In the combination with Challapali, Wong is understood to teach the central control apparatus of Challapali being a cloud based device. Not only would the cloud based analysis system be capable of performing this analysis, but Wong teaches performing the analysis on the cloud.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the combination described above to perform the analysis on the cloud as taught by Wong because this would allow the system to take advantage of cloud-based “big data” as described by Wong at [0010].

	Regarding claims 6 and 17, the rejection of claims 1 and 12 is incorporated herein. The combination of Challapali and Shaashua does not appear to explicitly teach 
	wherein the conflict between the existing rule and the new rule corresponds to an interaction between the network device and another network device in a shared network.
	However, Wong teaches
	wherein the conflict between the existing rule and the new rule corresponds to an interaction between the network device and another network device in a shared network. (This limitation appears to be an intended use limitation. [0068] describes a cross-dependency (i.e. a conflict) as being between two devices.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Challapali to consider conflicts between two devices as taught by Wong because this is a situation which may occur and a system that was able to handle these conflicts would likely see an increase in consumption.

	Regarding claims 9 and 18, the rejection of claim(s)  7 and 12 is incorporated herein. Furthermore, Challapali teaches
wherein the conflict between the existing rule and new rule corresponds to a conflicting state of the network device. (This appears to be an intended use limitation. [0034], conflict is between attribute values. [0034] gives the example in which one policy requires the lights to be on at a certain time and another requires them to be off at that time.)

	Regarding claims 10 and 19, the rejection of claims 7 and 12 is incorporated herein. Challapali does not appear to explicitly teach 
	wherein analyzing the existing rule and new rule includes analyzing rules corresponding to operation of other network devices in other networks.
	However, Shaashua teaches
	wherein analyzing the existing rule and new rule includes analyzing rules corresponding to operation of other network devices in other networks. ([0081, 0132] describe using rules set by other users to determine a rule to recommend to the user. [0132] makes it clear that the rules were set by the other users. [0081] indicates that the rules may be set by a user using a network device (e.g. a smartphone). [0132] indicates that the interoperable rules may include a contextual condition trigger and an action policy to be executed when the contextual condition trigger is detected. Exemplary rules may be found at, e.g., [0077-0079]. For example, if i leave home (condition) turn off my lights (change setting of the lights).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claims 11 and 20, the rejection of claim(s) 7 and 12 is incorporated herein. Furthermore, Challapali teaches
	wherein the computing device is a network device, a user device, or a cloud-based device. ([0070] tells us that the central control apparatus (i.e. the computing device) may be an intelligent device with access to the user and the network (i.e. it is a network device).)

Claims 2, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Challapali, Shaashua, Chan, Wong and Ehsani in view of “Li” (US 2010/0150102 A1).

	Regarding claims 2 and 13, the rejection of claims 1 and 12 is incorporated herein. Furthermore, Challapali teaches
	While Challapali does teach (at [0055]) a policy being sent from the light control unit to the central control apparatus, this appears to be taught only in the context of a new rule. Challapali does not appear to explicitly teach an existing rule being received directly from the network device:
	wherein the existing rule is received from the network device.
	However, Li teaches
	wherein the existing rule is received from the network device. ([[0037] describes a rule being defined on the user device and [0085] describes adapting a new rule based on one of these device-based rules (i.e. a rule received from the device).
	Challapali, Shaashua, Wong, Ehsani and Li are analogous art because all are directed to managing rules/policies/settings on various devices. It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the combination described above to receive rules from devices to account for a situation in which a user interface and device coincide as in Li at [0037]. 

	Regarding claims 4 and 15, the rejection of claims  1 and 12 is incorporated herein. Furthermore, Challapali teaches
	after providing the indication of the conflict,  ([0041], describes suggesting solutions to the conflict.)
	The combination of Challapali, Shaashua, and Wong does not appear to explicitly teach, but Li does teach
	detecting input corresponding to a selection or modification of the existing rule or the new rule; and  ([0038] describes the conflict component identifying flawed rules so that the user can correct (i.e. modify) them.)
	transmitting the selection or modification to the network device. ([0038] goes on to indicate that this  is to enable the employment of the rules to the device. That is, the new rules are implemented at the device.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of the combination described above to detect input corresponding to a new or modified rule and implement them because this allows a user to implement a correction to a conflict. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Penilla (2017/0103327 A1) – [0234] describes using a most common setting based on demographically similar peers. Potentially relevant to the independent claims if the issue raised under 35 USC 112(b) is resolved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121